MEMORANDUM **
Kulwinder Singh, native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), and we deny the petition for review.
The agency denied Singh’s asylum application claim as time barred. Singh does not challenge this finding in his opening brief.
Substantial evidence supports the agency’s finding that changed country conditions in India rebut Singh’s presumption of a clear probability of persecution. See 8 C.F.R. § 208.16(b)(l)(i)(A); see Sowe v. Mukasey, 538 F.3d 1281, 1285-86, 1288 (9th Cir.2008). Accordingly, Singh’s withholding of removal claim fails.
Finally, substantial evidence supports the agency’s denial of CAT relief based on changed country conditions. See Sowe, 538 F.3d at 1288-89.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.